Title: From Thomas Jefferson to William Hay, [7 February 1791]
From: Jefferson, Thomas
To: Hay, William



Dear Sir
[Philadelphia Feb. 7. 1791.]

I have been obliged by other [business to suspend for] some time past all private correspondencies. Y[our favor of] Dec. 2. is among the first I am able to take up. My friend Mr. Madison happening to be with me just as I was proceeding to consider the question you propose whether Dr. Currie stands bound to see that the printer of the Encyclopedie makes good his engagements as to that work? I was glad to associate Mr. Madison in considering the question, and we both conclude that Dr. Currie having sold out his subscription, is clear of it, and that the purchaser buys his right with all it’s chances. We suppose it to resemble other cases of joint enterprise, where partners sell out, others buy in, and the purchaser, through ever so many degrees, stands in the shoes of the original partner whom he represents. The printing of a book is a joint enterprize of the subscribers, and the printer is their agent.  This is so well understood in Paris, and these transfers of subscriptions with all their rights so well ascertained, that Dr. Currie could not there maintain an action against the printer when it should be once understood that he had sold out. I recurred to your letter to me of Apr. 26. 1787. wherein you mention your acquisition of the right (Dr. Currie never mentioned it in any of his letters). The words of your letter are ‘Dr. Currie our mutual friend has been so obliging as to give up to me the new edition of the Encyclopedie for which I am to furnish him &c.’ I am not [without hopes] I may be able to relieve you from it, as I think it probable I may meet with a purchaser here. It will give me great pleasure to serve you in this or any other way. But I believe you must inform me how livraisons you have, for on searching I do not find my account of them against Dr. Currie, from whence I presume I gave it in to him. In the mean time I will put into the first order I give for books from Paris the 2d. part of your Tome 3d. of Arts and Mestiers. I would observe also that you are now free to continue to take any of the particular dictionaries you chuse, without taking the others.—I am with great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

